Case 18-64547-sms        Doc 19   Filed 12/17/20 Entered 12/17/20 14:57:53             Desc Main
                                  Document     Page 1 of 4




  IT IS ORDERED as set forth below:



   Date: December 17, 2020
                                                          _________________________________

                                                                     Sage M. Sigler
                                                              U.S. Bankruptcy Court Judge

 ________________________________________________________________


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

IN RE:                                          :   CHAPTER 7
                                                :
T-BIRD ENTERPRISES, LLC,                        :   CASE NO. 18-64547-SMS
                                                :
          Debtor.                               :


   ORDER APPROVING TRUSTEE’S FINAL REPORT AND APPLICATIONS FOR
 COMPENSATION AND REIMBURSEMENT OF EXPENSES OF THE TRUSTEE AND
                 PROFESSIONALS OF THE TRUSTEE

         On November 13, 2020, the Chapter 7 Trustee (“Trustee”) filed applications for payment

of compensation in the amount of $960.91 and expenses in the amount of $69.05 to the Chapter

7 Trustee [Doc. No. 17-1], and compensation in the amount of $1,650.00 and expenses in the

amount of $9.36 to Hays Financial Consulting, LLC, the Chapter 7 Trustee’s accountants [Doc.

No. 17-2] (collectively, the “Fee Applications”).

         Also on November 13, 2020, Trustee filed his Trustee’s Final Report (TFR) [Doc. No.

17] (the “Trustee’s Final Report”) in which he proposed to make certain distributions to

creditors, including the above-mentioned professionals.
Case 18-64547-sms          Doc 19    Filed 12/17/20 Entered 12/17/20 14:57:53               Desc Main
                                     Document     Page 2 of 4



         On November 16, 2020, Trustee filed a notice [Doc. No. 18] (the “Notice”) of the Fee

Applications, setting the Fee Applications and Trustee’s Final Report for hearing on December

16, 2020 (the “Hearing”).

         Trustee certifies that he served the Notice on all creditors and parties in interest entitled

to notice. [Doc. No. 18-1].

         No party in interest filed a response in opposition to the relief requested in the Fee

Applications or Trustee’s Final Report.

         No creditors or parties in interest appeared to oppose the relief requested in the Fee

Applications or Trustee’s Final Report.

         The services sought to be compensated in the Fee Applications have been evaluated

pursuant to 11 U.S.C. §§ 326 and 330. The compensation requested by Trustee is equal to the

statutory fee provided in 11 U.S.C. §326, and appears reasonable under the circumstances. The

compensation of Trustee’s professionals is reasonable under the circumstances.               Under the

principles set forth in Norman v. Housing Authority of City of Montgomery, 836 F.2d 1292 (11th

Cir. 1988), and this Court’s knowledge of prevailing market rates and an evaluation of the skill,

experience, and reputation of the professional applicants, the hourly rates which they seek to

charge are reasonable.       Review of the Fee Applications shows the hours expended were

reasonable. The Court further finds that the expenses, for which reimbursement is sought, were

reasonable and necessary in rendering the services. No factors are present in this case that

require reduction or enhancement of the lodestar. Accordingly, and for good cause shown, it is

hereby

         ORDERED that the Fee Applications and Trustee’s Final Report are APPROVED and

this approval is made final. It is further
Case 18-64547-sms           Doc 19   Filed 12/17/20 Entered 12/17/20 14:57:53    Desc Main
                                     Document     Page 3 of 4



         ORDERED that the fees and expenses requested are allowed as compensation and

reimbursement of expenses as follows:

                Applicant                 Docket      Fees       Expenses       Total
                                           No.
 S. Gregory Hays, Chapter 7 Trustee        17-1        $960.91     $69.05        $1,029.96
 Hays Financial Consulting, LLC            17-2      $1,650.00      $9.36        $1,659.36
 accountants for Chapter 7 Trustee

It is further

        ORDERED that Trustee is authorized and directed to pay said compensation and

reimbursement of expenses approved herein based on available funds and as outlined in

Trustee’s Final Report.

                                     [END OF DOCUMENT]


Draft Order prepared and presented by:

By: /s/ S. Gregory Hays
       S. Gregory Hays
       Chapter 7 Trustee
2964 Peachtree Road, NW
Suite 555
Atlanta, GA 30305
(404) 926-0060
Case 18-64547-sms         Doc 19    Filed 12/17/20 Entered 12/17/20 14:57:53        Desc Main
                                    Document     Page 4 of 4



Identification of parties to be served:

Office of the U.S. Trustee, 362 Richard B. Russell Federal Building, 75 Ted Turner Drive, SW,
Atlanta, GA 30303

S. Gregory Hays, Hays Financial Consulting, LLC, 2964 Peachtree Rd, NW, Suite 555, Atlanta,
GA 30305

T-Bird Enterprises, LLC, 3404 Morgan Road, Canton, GA 30115

Katherine J. Hill, Hicks Hill, LLC, Suite 210, 305 Lawrence Street, Marietta, GA 30060
